96 F.3d 1451
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Dianna CARLSON, Claimant-Appellant,Real Property, Real Property Located at 23 Range 9 SunnyviewPlat Lots 4 & 5 Block 4 Lakeview Dr Quinault Lake OlympicNational Park Grays Harbor County WA, ImprovementsAppurtenances Fixtures Attachments and Easements, Defendant.
No. 93-36104.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1994.*Decided Sep. 06, 1996.

Before:  JOHN T. NOONAN, Jr., O'SCANNLAIN and LEAVY, Circuit Judges.


1
ORDER**


2
The decision of the district court denying Carlson's petition to dismiss the forfeiture action is AFFIRMED, as the proceeding does not implicate the Double Jeopardy Clause.  See United States v. Ursery, 64 U.S.L.W. 4565, 4572 (U.S. June 24, 1996).



*
 The panel finds this case appropriate for submission without argument pursuant to Ninth Cir.R. and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3